DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 08 November 2021 has been entered.  Claims 1-8, 11-17 and 20-24 are pending; claims 1, 3, 15, and 22 are amended.


Response to Arguments
Applicant's arguments filed 08 November 2021 have been fully considered but they are not persuasive.
The applicant argues that Hartlep mentions a “generic” model wherein “generic” means the model includes multiple sources of data associated with multiple neural structures used to determine general electrical characteristics.  The applicant further argues Hartlep defines a “patient-specific” model as a model that contains data for describing the conductivities or resistance of an examined body structure.  The applicant thus concludes that the “generic” model is not a population-based model.  The examiner respectfully disagrees because Hartlep clearly states the generic model can be modified by an imaging measurement method performed on the patient to produce a patient-specific three-dimensional model [par. 0007].  If the generic model were defined as argued by the applicant, the terminology used would have been a “patient-specific generic model” or alternatively a “body structure specific model.”  The fact that the generic model is in no way disclosed to be limited to a specific patient supports this The model is generic in a sense that it may be generalized from a patient population.”  This clearly associates the terms “generic” and “generalized” with models derived from a patient population.  The same terminology used Hartlep.
The applicant argues that despite the fact that Hartlep discloses using structural imaging (e.g. MD-DT, ultrasound, CT, PET, MRI and SPECT recordings) to modify the generic model, Hartlep does not disclose modifying the generic model using anatomical properties or geometric characteristics of the spinal cord or other neural structures.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The primary reference Lempka clearly teaches structural or functional imaging data is used to update the patient-specific model e.g. “the patient-specific model can take into account the anatomical features of the patient near the implantation area” [pars. 0042, 0045, 0047, 0052-0056].  This mirrors applicant’s description of how the patient-specific model is formed using the structural image, see at least paragraph [0057] of applicant’s specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 13-15 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lempka et al. (US 2015/0360039) in view of Hartlep et al. (US 2006/0149217).

[Claims 1, 15, 22] Lempka discloses a system and method for controlling delivery of electrostimulation to a patient spinal cord (spinal cord stimulation system, Fig. 1 #10), the system comprising: 
a data processor (assessment component, Fig. 1 #18) configured to receive a patient dataset of a neural structure of at least a portion of the patient spinal cord, and to extract a geometric characteristic feature of the neural structure from the received patient dataset (structural or functional imaging data which includes anatomical features of the spinal cord) [pars. 0039, 0045-0047, 0052-0056]; and 
a programming control circuit (processor, Fig. 1 #12) configured to:
 receive a computational spinal cord (CSC) model characterizing spinal cord anatomical and physical properties generalized from a patient population (patient-specific computer model or generalized model of the spinal cord including one or more sub-models) [pars. 0045, 0052];
generate a patient-specific model by modifying the CSC model, including updating a spinal cord anatomical property of the CSC model with the extracted geometric characteristic of the patient spinal cord (the structural or functional imaging data is used to update the patient-specific model) [pars. 0042, 0052-0056];
compute a stimulation parameter value (theoretically-ideal stimulus parameter) using the patient-specific model [pars. 0045-0047, 0052-0056]; and 
generate a control signal to provide electrostimulation to the patient in accordance with the computed stimulation parameter value (a new, more effective parameter for electrical stimulation is determined and the process can be iteratively repeated) [pars. 0007, 0041].

Hartlep discloses an analogous system and method for modeling electrical activity within the brain or spinal cord [par. 0004] comprising the use of generic models, which, for example, describe common electrical parameters such as the specific electrical resistance of nerve cells or other anatomical structures. These generic models can be modified, for example, by an imaging measurement method performed on the patient, to produce a patient-specific three-dimensional model for describing the electrical conductivity of the examined body structure. Thus, body characteristics or tissue characteristics can be generally or individually ascertained that are relevant to the spread of electrical signals [pars. 0007-0008, 0014, 0021, 0026-0027, 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the programming control unit taught by Lempka to generate the patient specific model by modifying a generic/generalized model using data derived from structural and/or functional imaging as taught by Hartlep in order to improve electrical stimulation by incorporating patient specific data.  Based on the disclosures of Lempka and Hartlep it would have been obvious to start with either a general model or patient specific model and further refine either model with structural and/or functional imaging results to improve the modeling of the current state of the patient. 

[Claim 2] Lempka discloses the CSC model is a finite-element method (FEM) model [par. 0047].

[Claim 3] Lempka discloses the CSC model further characterizes one or more of population-based spinal cord mechanical, electrical, optical, or chemical properties (the model includes a neuron model including axon trajectories) [par. 0046].

[Claims 13-14, 20] Lempka discloses an external device that includes the data processor and the programming control circuit, the external device configured to be communicatively coupled to an ambulatory electrostimulator and to program the ambulatory electrostimulator with the computed stimulation parameter value (the assessment component and processor may be external to the implanted stimulator and the stimulation value determined by the model communicated wirelessly by a programming component, Fig. 1 #16, to the implanted stimulator) [par. 0038].

[Claim 21, 23] Lempka discloses using structural and/or functional imaging to extract morphological features (anatomical features of the spinal cord) [pars. 0039, 0045-0047, 0052-0056] but does not specifically list length, width, size or shape.  However, the skilled artisan would recognize and/or find obvious selecting at least one of length, width, size and shape of the neural structure (anatomical features of the spine) since each of these morphological features are known structural features that are quantified when performing structural imaging.

[Claim 24] Lempka discloses the CSC model comprises determining a patient-specific anatomy and electrode location from the patient dataset wherein the programming control circuit is configured to compute, based at least in part on the lead model, a stimulation parameter value (voltage distribution between the electrodes) [par. 0047] but does not specifically disclose wherein the programming control circuit is configured to generate a patient-specific model by modifying the CSC model including adjusting position or orientation of at least one of the electrodes relative to the neural structure of the patient spinal cord.
Hartlep discloses generating the patient-specific model by modifying the CSC model including adjusting position or orientation of at least one of the electrodes relative to the neural structure of the location of the electrodes may adjusted and another simulation run to determine a favorable position) [pars. 0036, 0039, 0053-0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configured the programming control circuit of Lempka to generate the patient-specific model by modifying the CSC model through the adjustment of position or orientation of at least one of the electrodes relative to the neural structure of the patient spinal cord, as taught by Hartlep, in order to determine the a favorable position for electrode placement during measurement/therapy.


Claims 4-6, 8, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lempka et al. (US 2015/0360039) in view of Hartlep et al. (US 2006/0149217) as applied to claims 1 and 15 above, and further in view of Moffit et al. (US 2016/0082251).

[Claims 4-5, 16-17] Lempka discloses the CSC model comprises determining a patient-specific anatomy and electrode location from the patient dataset wherein the programming control circuit is configured to compute, based at least in part on the lead model, a stimulation parameter value (voltage distribution between the electrodes) [par. 0047] but does not disclose polarities and fractionalization of the electrodes.
Moffit discloses an analogous spinal stimulation system comprising a field model used to determine current fractionalization and polarity of stimulation electrodes based on a lead configuration (i.e. location of current source poles based on the position of each electrode) to achieve a target electric field [pars. 0074, 0107-0108].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system of Lempka in view Hartlep to determine not only voltage distribution but also or in 

[Claim 6]  Moffit further discloses determining the polarities and the current fractionalization by applying a transfer matrix to the target electric field [pars. 0108, 0111].

[Claim 8]  Moffit further discloses determining a threshold stimulation amplitude based on the target electric field, the threshold stimulation amplitude representing a minimal stimulation amplitude (current threshold) required to activate one or more neural elements [par. 0107-0109].

[Claim 11] Lempka discloses programming the electrical stimulation based on a geometric characteristic (anatomical feature/neural structure characterized by medical image) but does explicitly disclose extracting metrics of at least one of cerebrospinal fluid thickness, dorsal root, dorsal horn, or dorsal root ganglion.
Moffit discloses selectively modulating dorsal root tissue to provide electrostimulation to a patient [pars. 0069-0070, 0096, 0109].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the data processor to extract a dorsal root metric from the imaging data of Lempka in view of Hartlep in order to predictably provide appropriate electrostimulation to the dorsal root based on morphological features such as size, thickness and location since Moffit discloses modulating the dorsal root to provide electrostimulation. 

[Claim 12] Lempka discloses the limitation of claim 1 but does not disclose a posture sensor to detect a change in posture and configuring the programming control circuit to modify the CSC model based on a change from a first feature to a second feature caused by the posture change.
Moffit discloses an analogous electrostimulation system wherein a calibration routine is automatically re-run when a change in patient posture is detected by an accelerometer or other type of sensor such that a modulation program is adjusted [pars. 0155-0157, 0168].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the programming control taught by Lempka in view of Hartlep to account for posture as taught by Moffit by determining changes to the dataset induced by a change in posture in order to adjust the model and resultant stimulation to account for any changes in the geometry of the anatomical feature.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lempka et al. (US 2015/0360039) in view of Hartlep et al. (US 2006/0149217) and Moffit et al. (US 2016/0082251) as applied to claim 5 above, and further in view of Moffit et al. (US 2011/0106215), hereinafter Moffit `215.

[Claim 7] Lempka in view of Hartlep and Moffit render obvious determining the polarities and current fractionalization but do not disclose using a least-square fit.
Moffit `215 discloses an analogous electrostimulation system wherein a least-squares function is used an optimization function to determine the relative strengths of the current sources [par. 0067-0069; claim 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system rendered obvious by Lempka in view of Hartlep and Moffit to use a least-square fit, as .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12 January 2022